DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/243,716, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims that are noted above as being rejected but that are not specifically cited below are based on their dependency on their independent claims.
Claims 10-20, fail to be supported by the prior-filed application in that independent Claims 10 and 20, recite “receiving a first indication of a location of the computing device determined by the wireless position determining functionality based on receipt of a wireless signal; receiving a second indication of the location of the computing device determined using a search of a digital map based on an object detected from a digital image captured by the digital camera; verifying the location of the computing device by comparing the first indication with the second indication; and outputting a result of the verifying”.  Examiner notes Applicant’s prior-filed application fails to disclose any first or second indication, verifying by comparing, outputting a result of the verifying.  Examiner further notes the only mention of “verifying” as recited in paragraph 0041, recites “the location determination system 120 leverages digital images captured of the physical environment to determine a location, which may then be used as a standalone functionality or to supplement and/or verify a location determined by other location determination functionalities of the computing device 102”, which therefore discloses a verifying using digital images captured and not a first indication with a second indication. Accordingly, claims 10-20 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor, U.S. Patent Number 8,624,725 B1, in view of Chao et al., U.S. Patent Publication Number 2013/0045751 A1.

Regarding claim 1, MacGregor discloses a method implemented by a computing device, the method comprising: determining functionality of the computing device to determine an accurate location (Col. 12, lines 53-56, the position of the device is tracked using at least one orientation determining element of the device when at least one positioning element of the device is unable to be detected); responsive to the determining, capturing at least one digital image using a digital camera of the computing device (col. 3, lines 20-23, obtain information on persons, objects, and/or areas captured by the electronic device); identifying, by the computing device, an object included in the at least one digital image using object recognition (col. 10, lines 9-10, identifying surrounding object, e.g. through image recognition and analysis; col. 13, lines 1-2, recognizing objects, location, persons in or more captured images); determining, by the computing device, a location of the object in relation to an area of a physical environment, in which, the computing device is disposed (col. 3, lines 29-30, retrieve mapping information regarding a particular area; col. 10, lines 112-14, match the identified object in the user’s surrounding with information in the mapping information); determining, by the computing device, a location of the computing device in relation to the object on the are (col. 10, lines 12-15, match the identified object with information in mapping information to determine the user’s current location).
However it is noted that MacGregor discloses col. 12, lines 53-56, the position of the device is tracked using at least one orientation determining element of the device when at least one positioning element of the device is unable to be detected, but fails to specifically disclose detecting, by the computing device, an inability of wireless position determining functionality of the computing device to determine an accurate location due to lack of signal; determining, by the computing device, a location of the object in relation to a digital map of a physical environment, in which, the computing device is disposed; determining, by the computing device, a location of the computing device in relation to the object on the digital map; and displaying, by the computing device, the location of the computing device on the digital map by a display device.
Chao discloses a method implemented by a computing device, the method comprising: detecting, by the computing device, an inability of wireless position determining functionality of the computing device to determine an accurate location due to lack of signal (paragraph 0027, wireless signals may be attenuated or otherwise affected in some manner, e.g. insufficient, weak, fragmentary, blocked, etc., which may preclude their use in given position estimation; paragraph 0044, mobile device is unable to reliably receive or acquire requisite wireless signals; see also figure 6); capturing at least one digital image (paragraph 0029, captured images); identifying, by the computing device, an object included in the at least one digital image using object recognition (paragraph 0029, reference logos, may be matched against visual features extracted from captured images); determining, by the computing device, a location of the object in relation to a digital map of a physical environment, in which, the computing device is disposed (paragraph 0028, providing certain assistance such as a digital map of an area of interest, may partially help with mobile device localization);  determining, by the computing device, a location of the computing device in relation to the object on the digital map (paragraph 0029, based in part on an estimated pose and know location of one or more POIs, such as one or more POIs mapped to a floor plan of a particular indoor or like area of interest and associated with matched visual features, an estimated location of a mobile device may be computed); and displaying, by the computing device, the location of the computing device on the digital map by a display device (figure 6, you are here).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the determining element of the device when at least one positioning element of the device is unable to be detected as disclosed by MacGregor, the mobile device is unable to reliably receive or acquire requisite wireless signals as disclosed by Chao, in that MacGregor discloses some embodiments use a device’s GPS to determine the location of a mobile device, in wide spread areas and outdoor locations, using the device’s GPS is often enough for determining the user’s approximate location.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the retrieve mapping information regarding a particular area as disclosed by MacGregor, the digital map as disclosed by Chao, in that Chao discloses providing certain assistance such as a digital map of an area of interest, may partially help with mobile device localization.

Regarding claim 2, MacGregor discloses the wireless position functionality is operable as part of a Global Positioning System (GPS) (Col. 11, lines 59-63, some embodiments use a device’s GPS to determine the location of a mobile device, in wide spread areas and outdoor locations, using the device’s GPS is often enough for determining the user’s approximate location).
Chao discloses the determining functionality (paragraph 0044, mobile device is unable to reliably receive or acquire requisite wireless signals).

Regarding claim 3, MacGregor discloses wherein the wireless position determining functionality is operable based on triangulation of the signal (Col. 11, line 66 -col. 12, line 3, may receive other types of signals such as cellular signals and Wi-Fi signals in determining the mobile device’s position, e.g. by signal triangulation methods ).
Chao discloses determining functionality paragraph 0044, mobile device is unable to reliably receive or acquire requisite wireless signals.

Regarding claim 4, MacGregor discloses wherein the signal is a cellular signal (col. 11, lines 64-67, in some instances, the mobile device may receive other types of signals such as cellular signals).

Regarding claim 5, MacGregor discloses wherein the displaying of the map is performed using AR/VR digital content (Col. 14, lines 7-13, a three-dimensional image simulating the user’s current environment, e.g. a virtual reality of the user’s current environment, using the captured image information; some embodiments enable the device to use the mapping information in conjunction with the image information in constructing the virtual reality for display on the display element).
Chao discloses a digital map, paragraph 0028, providing certain assistance such as a digital map of an area of interest.

Regarding claim 6, Chao discloses wherein the displaying of the digital map is performed on the display device as part of a live camera feed from the digital camera (figure 6).

Regarding claim 9, however it is noted that MacGregor discloses col. 10, lines 8-10, may also determine location information by identifying surrounding objects, e.g. through image recognition, and col. 10, lines 12-13, may match the identified object tin the user’s surrounding, e.g. number on a door, but fails to specifically disclose wherein the identifying includes recognizing text associated with the object included in the digital image and the determining is performed using the identified text.
Chao discloses wherein the identifying includes recognizing text associated with the object included in the digital image and the determining is performed using the identified text (paragraph 0025, logo detection, logo, visual signature, brand-specific visual signature or textural label, one or more visual element being identified or recognized; paragraph 0026, logo may be identified or recognized based at least in part, with respect to its text).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the image recognition as disclosed by MacGregor, using the logo detection, or text, to identify or recognize an object in the image to be identified, to improve or otherwise enhance position accuracy by using the text positioning or size for larger indoor or dense environments. 

Regarding claim 10, MacGregor discloses a computing device comprising: wireless position determining functionality (figure 3); a digital camera (808, imaging element); a processing system (802, processor); and a computer-readable storage medium having instructions stored thereon that, responsive to execution by the processing system (col. 20, lines 4-10), causes the processing system to perform operations including: verifying the location of the computing device by comparing the first indication with the second indication; and outputting a result of the verifying (Col. 9, lines 45-55, utilize wireless access points (e.g., wireless routers 308, femtocells, other mobile devices 312, location beacons (i.e., devices whose sole or primary purpose is to broadcast a signal to be used in location and orientation determination), etc.) that are distributed throughout the indoor location to determine the user's location. In some embodiments, the location of the device is determined by triangulating the signals received from access points located in different parts of the indoor location. By detecting and analyzing the signals from access points, some embodiments may identify and verify the location of the user's device).
It is noted that MacGregor discloses verifying the location of the user’s device and receiving location utilizing wireless access points distributed in the indoor location, but fails to specifically disclose receiving a first indication of a location of the computing device determined by the wireless receiving a second indication of the location of the computing device determined using a search of a digital map based on an object detected from a digital image captured by the digital camera.
Chao discloses receiving a first indication of a location of the computing device determined by the wireless position determining functionality based on receipt of a wireless signal (paragraph 0053, a rough location of a mobile device may be obtained based at least in part on a recent position fix obtained via an SPS or other wireless transmitters); receiving a second indication of the location of the computing device determined using a search of a digital map based on an object detected from a digital image captured by the digital camera (paragraph 0055, a location of a mobile device and associated user, for example may be estimated, based at least in part on a possible region or area from which one or more POIs are visible; paragraph 0028, providing certain assistance information, such as digital map of an area in conjunction with a rough location, may partially help with mobile device localization by establishing, for example, some context, frame of reference, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the analyzing signals of access points and identifying and verifying the location of the user, the access points configured as a rough location of a mobile device obtained based at least in part on a recent position fix obtained via an SPS or other wireless transmitters and a digital map of an area in conjunction with a rough location, as disclosed by Chao, in that Chao discloses a digital map in conjunction with a rough location may partially help with mobile device localization by establishing, for example, some context, frame of reference, etc.

Regarding claims 11-13 and 15, they are rejected based upon similar rational as above claims 2-5, respectively.

Regarding claim 14, MacGregor discloses the operations further comprising: capturing the digital image using the digital camera (col. 3, lines 23-24, the electronic device captures images of the user’s surrounding); identifying the object included in the digital image using object recognition (col. 15, lines 38-40, captured image may also be analyzed to recognize nearby persons, objects or locations).
 Chao discloses determining a location of the object in relation to the digital map (paragraph 0029, based in part on an estimated pose and know location of one or more POIs, such as one or more POIs mapped to a floor plan of a particular indoor or like area of interest and associated with matched visual features); determining the location of the computing device based on the location of the object on the digital map (paragraph 0029, an estimated location of a mobile device may be computed); and generating the second indication based on the determined location (figure 6, you are here).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in analysis and recognition of the captured images of MacGregor, determining locations in relation to a digital map of the recognized object as disclosed by Chao, that Chao discloses a digital map in conjunction with a rough location may partially help with mobile device localization by establishing, for example, some context, frame of reference, etc.

Regarding claim 16, it is rejected based upon similar rational as above claim 10.  MacGregor further discloses a method implemented by a computing device (col. 2, lines 12-16).

Regarding claims 17,  MacGregor discloses the wireless position functionality is operable as part of a Global Positioning System (GPS) (Col. 11, lines 59-63, some embodiments use a device’s GPS to determine the location of a mobile device, in wide spread areas and outdoor locations, using the device’s GPS is often enough for determining the user’s approximate location).
Chao discloses the determining functionality (paragraph 0044, mobile device is unable to reliably receive or acquire requisite wireless signals).

Regarding claim 18, MacGregor discloses wherein the wireless position determining functionality is operable based on triangulation of the signal (Col. 11, line 66 -col. 12, line 3, may receive other types of signals such as cellular signals and Wi-Fi signals in determining the mobile device’s position, e.g. by signal triangulation methods ).
Chao discloses determining functionality paragraph 0044, mobile device is unable to reliably receive or acquire requisite wireless signals.

Regarding claim 19, MacGregor discloses displaying the location of the computing device as part of AR/VR digital content (Col. 14, lines 7-13, a three-dimensional image simulating the user’s current environment, e.g. a virtual reality of the user’s current environment, using the captured image information; some embodiments enable the device to use the mapping information in conjunction with the image information in constructing the virtual reality for display on the display element).
Chao discloses a digital map, paragraph 0028, providing certain assistance such as a digital map of an area of interest; see also figure 6.

Regarding claim 20, it is rejected based upon similar rational as above claim 14.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor in view of Chao, as applied to claim 1 above, and further in view of Hsiao et al., U.S. Patent Number 9,875,258 B1.

Regarding claim 7, MacGregor discloses col. 10, lines 9-10, identifying surrounding object, e.g. through image recognition and analysis; col. 13, lines 1-2, recognizing objects, location, persons in or more captured images.
Chao discloses paragraph 0028, providing certain assistance such as a digital map of an area of interest, may partially help with mobile device localization.
It is noted that MacGregor and Chao both fail to disclose wherein the identifying is performed using a machine-learning model as a classifier as part of machine learning.
Hsiao discloses identifying is performed using a machine-learning model as a classifier as part of machine learning (col. 1, lines 60-61, utilize machine-learning based approach to identify an item; col. 2, lines 7-11, a first classifier and second classifier are provided, the first classifier is trained on categories of objects and the second category is trained on descriptions of images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the identifying of objects as disclosed by MacGregor, using the digital maps as disclosed by Chao as the mapping information, providing certain assistance such as a digital map of an area of interest, may partially help with mobile device localization.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the identifying as disclosed by MacGregor, machine learning model as a classifier as disclosed by Hsiao, to generate a search string query with applied classifiers or categories of objects, for refinement by applying categories for matching mapping information.

Regarding claim 8, Hsia discloses wherein the determining is performed by using the identified object as a search query (col. 2, lines 16-17, the description of the image is used to generate a search string query). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616